 

Exhibit 10.17

 

THIS NOTE HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND MAY NOT BE
TRANSFERRED UNTIL (i) A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “ACT”) SHALL HAVE BECOME EFFECTIVE WITH RESPECT THERETO OR (ii)
RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
COMPANY TO THE EFFECT THAT REGISTRATION UNDER THE ACT IS NOT REQUIRED IN
CONNECTION WITH SUCH PROPOSED TRANSFER NOR IS IN VIOLATION OF ANY APPLICABLE
STATE SECURITIES LAWS.  THIS LEGEND SHALL BE ENDORSED UPON ANY NOTE ISSUED IN
EXCHANGE FOR THIS NOTE. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

 

Principal Amount: $__,000 Issue Date: November 10, 2015

 

NUGENE INTERNATIONAL, INC.

 

10% PROMISSORY NOTE
(Revised and Term Extended)

 

FOR VALUE RECEIVED, NuGene International, Inc., a corporation organized under
the laws of the State of Nevada (hereinafter called “Maker” or the “Company”),
hereby promises to pay to _______, or its permitted registered assigns or
successors in interest or order (the “Holder” and together with the Maker
sometimes collectively referred to as the "Parties"), without demand, the sum of
_________ dollars ($______) (the “Principal Amount” or “Loan”), with simple
interest at a rate of ten percent (10%). The “Maturity Date” of this Note shall
be November 9, 2016, subject to acceleration as provided herein. This Loan is
part of one or more additional loans, aggregating $300,000 in total,
concurrently being made by other lenders to the Maker. Hereafter the additional
loans amounting to $250,000 are referred to as the "Additional Loans." This Note
revises, replaces and supersedes in its entirety a prior promissory note issued
by Maker, dated this date, in favor of Holder.

 

This Note is not secured. The following terms shall apply to this Note:

 

1.      Definitions. Capitalized terms used herein shall have the meanings set
forth in this Section 1.

 

"Additional Loans" has the meaning set forth in the introductory paragraph .

 

"Applicable Rate" means the rate equal to ten percent (10%) per annum.

 

"Business Day" means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.

 

"Default" means any of the events specified in Section 5 which constitutes an
Event of Default or which, upon the giving of notice, the lapse of time, or both
pursuant to Section 5 would, unless cured or waived, become an Event of Default.

 

"Event of Default" has the meaning set forth in Section 5.

 

 

 

 

"Governmental Authority" means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of, or pertaining to, government (including any supranational bodies such as the
European Union or the European Central Bank).

 

"Law" as to any Person, means any law (including common law), statute,
ordinance, treaty, rule, regulation, policy or requirement of any Governmental
Authority and authoritative interpretations thereon, whether now or hereafter in
effect, in each case, applicable to or binding on such Person or any of its
properties or to which such Person or any of its properties is subject.

 

"Lien" means any mortgage, pledge, hypothecation, encumbrance, lien (statutory
or other), charge or other security interest.

 

"Maturity Date" means the earlier of (a) November 9, 2016, or (b) the date on
which all amounts under this Note shall become due and payable pursuant to terms
contained herein.

 

"Order" as to any Person, means any order, decree, judgment, writ, injunction,
settlement agreement, requirement or determination of an arbitrator or a court
or other Governmental Authority, in each case, applicable to or binding on such
Person or any of its properties or to which such Person or any of its properties
is subject.

 

"Parties" has the meaning set forth in the introductory paragraph.

 

"Person" means any individual, corporation, limited liability company, trust,
joint venture, association, company, limited or general partnership,
unincorporated organization, Governmental Authority or other entity.

 

2.    Final Payment Date; Optional Prepayments.

 

2.1           Final Payment Date. The aggregate unpaid principal amount of the
Loan, all accrued and unpaid interest and all other amounts payable under this
Note shall be due and payable on the Maturity Date.

 

2.2           Optional Prepayment. The Maker may prepay the Loan in whole or in
part at any time or from time to time without penalty or premium by paying the
principal amount to be prepaid together with accrued interest thereon to the
date of prepayment.

 

2.3           Automatic Payment. Notwithstanding anything contained herein to
the contrary, the Maker shall pay the aggregate unpaid principal amount of the
Loan, all accrued and unpaid interest and all other amounts payable under this
Note within ten (10) business days after the closing of a Qualified Financing.
For purposes of this Note, a Qualified Financing means the consummation of an
equity, or convertible debt financing, in one or more series of transactions
with aggregate gross proceeds of at least One Million Dollars ($1,000,000) by
the Maker after the final closing of the Offering.

 

2.4           Conversion Option. Notwithstanding anything contained herein to
the contrary, the Holder may convert the unpaid principal amount of the Loan
into any funding instrument entered into by the Maker for a period of 180 days
after the date of this note (the "Conversion Option"). In the event the Holder
exercises the Conversion Option, this Note will be considered to be satisfied in
full and be of no further effect.

 

 2 

 

  

3.    Interest.

 

3.1           Interest Rate. Except as otherwise provided herein, the
outstanding principal amount of the Loan made hereunder shall bear interest at
the Applicable Rate upon the terms set forth herein from the date the Loan was
made until the Loan is paid in full, whether at maturity, upon acceleration, by
prepayment or otherwise.

 

3.2           Default Interest. If any amount payable hereunder is not paid when
due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such overdue amount shall bear interest
at the Applicable Rate from the date of such non-payment until such amount is
paid in full.

 

3.3           Computation of Interest. Interest on the Principal Amount shall be
calculated on a flat rate basis. For illustrative purposes only, if the
Principal Amount of this Note is Fifty Thousand Dollars ($50,000) then the
interest payable on such Principal Amount shall equal Five Thousand Dollars
($5,000) in the aggregate.

 

3.4           Maximum Payments. Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest required to be paid or other charges hereunder exceed the maximum
permitted by such law (such as, without limitation, the usury laws), any
payments in excess of such maximum shall be credited against amounts owed by the
Maker to the Holder and thus refunded to the Maker, or if no further amounts are
owed by the Maker to the Holder, shall be refunded to the Maker. Maker hereby
irrevocable consents to the reformation of this Note, as may be necessary by a
court of law, so as to enable enforcement of this Note pursuant to summary
judgment or summary proceeding. For avoidance of doubt, in the event that, for
any reason, a finding by a court having jurisdiction over this Note is made that
limits enforceability as a result of excessive interest or other origination or
investment banking fees pursuant to the laws of any jurisdiction, then, such
defense shall not be deemed to bar a summary proceeding or summary judgment on
the Note but rather, the Note shall be fully and absolutely enforceable as to
all principal and, the court having jurisdiction shall, after an inquest, have
power to reform the Note so as to reduce interest amount to such amount as is
immediately enforceable pursuant to summary judgment or summary proceeding and
grant such award, plus any legal or enforcement fees of Holder(s).

 

4.    Payment Mechanics.

 

4.1           Manner of Payment. All payments of interest and principal shall be
made in lawful money of the United States of America on the date on which such
payment is due by wire transfer of immediately available funds, less any wire
transfer fees, to the Holder's account at a bank specified by the Holder in
writing to the Maker from time to time.

 

4.2           Application of Payments. All payments made hereunder shall be
applied first, to the payment of any fees or charges outstanding hereunder,
second, to accrued interest and third, to the payment of the principal amount
outstanding under the Note.

 

4.3           Business Day Convention. Whenever any payment to be made hereunder
shall be due on a day that is not a Business Day, such payment shall be made on
the next succeeding Business Day and such extension will be taken into account
in calculating the amount of interest payable under this Note.

 

 3 

 

  

5.    Events of Default. The occurrence of any of the following shall constitute
an Event of Default hereunder:

 

5.1           Failure to Pay. The Maker fails to pay (a) any principal amount of
the Loan when due; or (b) interest or any other amount when due and such failure
continues for 10 Business Days after written notice to the Maker;

 

5.2           Failure to Obtain Additional Loans. The failure of Maker to notify
Holder in writing that it has obtained the entirety of the Additional Loans from
other lenders on terms that are substantially comparable to the terms of this
promissory note prior to November 27, 2015;

 

5.3           Breach of Representations and Warranties. Any representation or
warranty made or deemed made by the Maker to the Holder herein is incorrect in
any material respect on the date as of which such representation or warranty was
made or deemed made;

 

5.4           Breach of Covenants. The Maker fails to observe or perform any
material covenant, obligation, condition or agreement contained in this Note
other than that specified in Section 5.1 and such failure continues for 30
calendar days after written notice to the Maker;

 

5.5           Default Under Other Obligations. The Maker or any subsidiary of
Maker shall default on any of its obligations under any mortgage, credit
agreement or other facility, indenture agreement, factoring agreement or other
instrument under which there may be issued, or by which there may be secured or
evidenced, any indebtedness for borrowed money or money due under any long term
leasing or factoring arrangement that that (A) involves an obligation greater
than $10,000, whether such indebtedness now exists or shall hereafter be created
and (B) results in such indebtedness becoming or being declared due and payable
prior to the date on which it would otherwise become due and payable;

 

5.6           Actions and Judgments. Any monetary judgment, writ or similar
final process shall be entered or filed against the Maker, any subsidiary or any
of their respective property or other assets for more than $10,000, and such
judgment, writ or similar final process shall remain unvacated, unbonded or
unstayed for a period of forty-five (45) calendar days; provided, however, that
any judgment which is covered by insurance or an indemnity from a creditworthy
party (such creditworthiness as reasonably determined by the Holder) shall not
be included in calculating the amount of such judgment, writ or final process so
long as the Maker provides the Holder a written statement from such insurer or
indemnity provider (which written statement shall be reasonably satisfactory to
the Holder) to the effect that such judgment is covered by insurance or an
indemnity and the Maker will receive the proceeds of such insurance or indemnity
within forty-five (45) calendar days of the issuance of such judgment;

 

5.7         Bankruptcy.  

 

(a)          the Maker commences any case, proceeding or other action (i) under
any existing or future law relating to bankruptcy, insolvency, reorganization,
or other relief of debtors, seeking to have an order for relief entered with
respect to it, or seeking to adjudicate it as bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (ii) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or the Maker
makes a general assignment for the benefit of its creditors;

 

(b)          there is commenced against the Maker any case, proceeding or other
action of a nature referred to in clause (a) above which (i) results in the
entry of an order for relief or any such adjudication or appointment or (ii)
remains un-dismissed, undischarged or un-bonded for a period of 120 days;

 

 4 

 

  

(c)          there is commenced against the Maker any case, proceeding or other
action seeking issuance of a warrant of attachment, execution or similar process
against all or any substantial part of its assets which results in the entry of
an order for any such relief which has not been vacated, discharged, or stayed
or bonded pending appeal within 120 days from the entry thereof;

 

(d)          the Maker takes any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(a), (b) or (c) above; or

 

(e)          the Maker is generally not, or is unable to, or admits in writing
its inability to, pay its debts as they become due.

 

6.    Remedies. Upon the occurrence of an Event of Default and at any time
thereafter during the continuance of such Event of Default, the Holder may at
its option, by written notice to the Maker (a) declare the entire principal
amount of this Note, together with all accrued interest thereon and all other
amounts payable hereunder, immediately due and payable and/or (b) exercise any
or all of its rights, powers or remedies under applicable law; provided, however
that, if an Event of Default described in Section 5.7 shall occur, the principal
of and accrued interest on the Loan shall become immediately due and payable
without any notice, declaration or other act on the part of the Holder.

 

7.    Miscellaneous.

 

7.1           Issuance of Replacement Note. Upon any loss or destruction of this
Note, a replacement Note containing the same date and provisions of this Note
shall be issued by the Company to the Holder for the outstanding Principal
Amount of this Note and accrued interest which shall not have been converted or
paid.

 

7.2           Notices.  All notices and other communications provided for
hereunder shall be in writing and personally delivered, delivered by
nationally-recognized overnight courier, mailed, or sent by facsimile, with
confirmation, if to the Maker or the Holder, to:

 

(i) if to the Maker,

 

NuGene International, Inc.

17912 Cowan

Irvine, California 92614

Attention: Chief Executive Officer

 

(ii) if to the Holder,

15332 Antioch Street #509

Pacific Palisades, California 90272

 

or to such other address as the party to whom notice is to be given may have
furnished to the other in writing in accordance with the provisions of this
Section 7.2. Any such notice or communication will be deemed to have been
received: (A) in the case of personal delivery, on the date of such delivery;
(B) in the case of nationally-recognized overnight courier, on the next Business
Day after the date sent; and (C) if by registered or certified mail, on the
third Business Day following the date postmarked.

 

7.3           Fees and Expenses. The Maker and the Holder shall each pay the
fees and expenses of their respective advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party in connection
with the negotiation, preparation, execution, delivery and performance of the
Note.

 

 5 

 

  

7.4           Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Note shall be governed by and
construed and enforced in accordance with the internal laws of the State of
California, without regard to the principles of conflicts of law thereof. Each
of the Parities agrees with the other that all proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Note an (whether brought against a party hereto or its respective
affiliates, employees or agents) shall be commenced exclusively in the Courts of
the State of California, located in the City of Irvine and County of Orange.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

7.5           Counterparts; Execution. This Note may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

 

7.6           Successors and Assigns. This Note shall not be assignable by the
Holder without the prior written consent of the Maker, which shall not be
unreasonably withheld. Subject to the restrictions of the preceding sentence,
the rights and obligations of the Maker and the Holder shall be binding upon and
benefit the successors, assign, heirs, administrators and transferees of the
parties.

 

7.7           Amendments and Waivers. No term of this Note may be waived,
modified or amended except by an instrument in writing signed by both of the
parties hereto. Any waiver of the terms hereof shall be effective only in the
specific instance and for the specific purpose given.

 

7.8           Headings. The headings of the various Sections and subsections
herein are for reference only and shall not define, modify, expand or limit any
of the terms or provisions hereof.

 

7.9           No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising on the part of the Holder, of any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

7.10         Severability. If any term or provision of this Note is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Note or
invalidate or render unenforceable such term or provision in any other
jurisdiction.

 

[SIGNATURE PAGE FOLLOWS]

 

 6 

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the 10 day of November 2015.

 

  NUGENE INTERNATIONAL, INC.       By: /s/ Ali Kharazmi   Name:  Ali Kharazmi  
Title: Chief Executive Officer

 

[Signature Page to 10% Promissory Note]

 

 7 

